Citation Nr: 0520128	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-23 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1963 to August 1966, and again from 
August 1967 to August 1972. This matter arises before the 
Board of Veterans' Appeals (Board) from a November 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
granted an increased rating of the veteran's service-
connected bilateral hearing loss, from 0 percent to 10 
percent, effective March 31, 1999.


FINDINGS OF FACT

1.	For the period preceding October 29, 2002, the veteran's 
service-connected bilateral hearing loss was manifested by 
puretone thresholds of 55 decibels or more at each of the 
1000, 2000, 3000, and 4000 Hertz frequencies for the right 
ear, with an average puretone threshold of 90 decibels; 
average puretone threshold for the left ear was 57.5; speech 
recognition scores were approximately 72 for the right ear 
and 90 for the left ear; application of the puretone average 
and speech discrimination scores from these evaluations to 
tables VI and VI (a) in the Rating Schedule results in the 
designation of "VIII" for the right ear and "III" for the 
left ear.

2.	For the period beginning October 29, 2002, the veteran's 
service-connected bilateral hearing loss is manifested by 
puretone threshold average of 48.75 decibels for the right 
ear and 56.25 for the left ear. Speech recognition scores are 
approximately 96 for the right ear and 92 for the left ear; 
application of the puretone average and speech discrimination 
scores from these evaluations to table VI in the Rating 
Schedule results in the designation of "I" for the right ear 
and "I" for the left ear.




CONCLUSIONS OF LAW

1.	For the period preceding October 29, 2002, the criteria 
for an increased disability rating of 20 percent for the 
veteran's service-connected bilateral hearing loss have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2004).

2.	For the period, beginning October 29, 2002, the criteria 
for a rating increase in excess of 10 percent for the 
veteran's service-connected bilateral hearing loss have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In its June 2002 and March 2004 
letters, the RO informed the veteran of the evidence 
necessary to prove entitlement to his increased rating claim. 
Specifically, the RO informed the veteran that to establish 
entitlement, he will need to obtain evidence such as VA 
medical or other private treatment records to show that his 
service-connected condition has gotten worse.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its June 2002 and 
March 2004 letters, the RO informed the veteran that it would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim. Such evidence would include medical 
records, employment records, records from other federal 
agencies, and any other records it receives notice of. VA 
would also assist him by providing a medical examination or 
medical opinion if found necessary.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the June 2002 
and March 2004 letters, the RO instructed the veteran to 
submit any treatment reports or statements from physicians 
who may have treated him. The RO also instructed the veteran 
to provide information about any person or agency who may 
have additional evidence, and provided him VA Form 21-4142 to 
complete regarding such treatment.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the June 2002 and March 
2004 letters, the RO instructed the veteran to send in the 
requested information and evidence promptly, within a 
designated period of time. 

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete claim application, the RO 
must provide the appellant with the aforementioned notices. 
However in this instance, the duty to notify and assist 
requirements of VCAA had not been enacted at the time of the 
initial unfavorable decision in November 1999. Furthermore, 
even though the appellant was not provided the aforementioned 
notice prior to the initial unfavorable decision, it is 
determined that he is not prejudiced by the timing of the 
notice. VA has consistently asked the appellant for 
information about where and by whom he was treated for his 
condition throughout the period that his claim entered 
appellate status. Furthermore, the appellant has not 
contended that he was prejudiced by the timing of the notices 
contained in the duty to assist letters.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  

Throughout the adjudication process and in the June 2002 and 
March 2004 letters, the RO has asked the veteran to provide 
VA with information about evidence that might be available, 
and was told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA. The appellant has been informed 
of the information and evidence needed to substantiate his 
claim, and he has been made aware of how VA would assist him 
in obtaining evidence and information. He has not identified 
any additional, relevant evidence that has not been requested 
or obtained. For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim. In short, the requirements 
under the VCAA have been met. Accordingly, there is no 
potential prejudice to the veteran for failure to develop the 
claim. Therefore, the Board will proceed to consider the 
merits of the appeal.





Factual Background

VA conducted an audiological evaluation in July 1999. The 
veteran complained of hearing loss and difficulty hearing in 
noisy situations, with the right ear being worse than the 
left. The audiological evaluation, puretone thresholds, in 
decibels, were measured at the following:




HERTZ


1000
2000
3000
4000
RIGHT
80
100
105
Not rated
LEFT
25
55
60
70

The average puretone threshold was not computable for the 
right ear, but for the left ear, the average was 52 decibels. 
Speech recognition evaluations under the Maryland CNC test 
revealed results of 72 percent for the right ear and 90 
percent for the left ear.

The veteran's February 2000 Notice of Disagreement complained 
of extremely bad hearing, particularly in the right ear. The 
veteran indicated that to perform phone answering duties 
required by his job, he often needed to listen to the phone 
using his left ear instead of the right.

Lay statements submitted by two trial judges in July and 
August 2001 reported that the veteran continued to experience 
hearing problems while working at his job at the courthouse, 
where he served as bailiff. They noted that he appeared to 
have significant and substantial hearing problems that 
negatively affected his ability to carry out his duties as he 
often had difficulty hearing voices in the courtroom.

VA performed another audiological evaluation in December 
2001. The audiological evaluation, puretone thresholds, in 
decibels, were measured at the following:




HERTZ


1000
2000
3000
4000
RIGHT
75
85
90
90
LEFT
40
50
50
50

The average puretone threshold for the right ear was computed 
at 85, and for the left ear, the average was 47.5. Speech 
recognition evaluation under the Maryland CNC test revealed a 
result of 80 percent for the right ear and 88 percent for the 
left ear.

In 2002, VA assessed the veteran's hearing and provided him a 
hearing aid. The hearing in the right ear was noted to be 
noticeably worse than the hearing of the left ear. 
Evaluations throughout 2002 noted that the veteran continued 
to experience mild to moderate sensorineural hearing loss in 
the left ear, but experienced moderately severe to severe 
mixed hearing loss in the right. The veteran reported that 
his hearing in the left ear was great with the use of the 
hearing aid but the right ear was not. The veteran voiced his 
interest for surgery in the right ear and the prospect of 
surgery was discussed.

In October 2002, the veteran was scheduled for a stapedectomy 
surgical procedure to improve his hearing thresholds. The 
pre-surgery audiological evaluation was reported:




HERTZ


1000
2000
3000
4000
RIGHT
75
90
95
100
LEFT
45
55
65
65

The average puretone threshold for the right ear was 90 
decibels, and for the left ear it was 57.5. Speech 
recognition scores were 80 percent for the right ear and 100 
percent for the left ear.

On October 29, 2002, the stapedectomy surgical procedure for 
the right ear was performed. Immediately following the 
procedure, the veteran reported that he could hear better 
than he did before the surgery. The post-op evaluations 
reported dramatic improvement in hearing and noted excellent 
stapedectomy results. In January 2003, a post-op audiological 
evaluation reported the following test results:




HERTZ


1000
2000
3000
4000
RIGHT
30
45
55
55
LEFT
35
45
50
50

The average puretone threshold for the right ear was 46.25 
decibels, and for the left ear it was 45. Speech recognition 
scores were 100 percent for the right ear and 90 percent for 
the left ear.

In March 2004, VA evaluated the veteran's hearing again. The 
veteran reported that he still wore a hearing aid for the 
left ear but did not wear one for the right ear since it 
needed to be reprogrammed following the stapedectomy 
procedure. His audiological evaluation reported the 
following:




HERTZ


1000
2000
3000
4000
RIGHT
35
40
65
55
LEFT
40
55
65
65

The average puretone threshold for the right ear was 48.75 
decibels, and for the left ear it was 56.25. Speech 
recognition scores were 96 percent for the right ear and 92 
percent for the left ear.

VA progress notes in December 2004 noted that the veteran no 
longer wore a hearing aid for the right ear due to 
improvement in hearing following the stapedectomy surgery. He 
still had a hearing aid for the left ear but reported that he 
recently lost it. Notes indicated no significant change in 
hearing sensitivity compared to the previous post-survey 
audiological evaluations. It was noted that the left ear was 
currently not yet a candidate for surgery, but could become 
one in the future.




Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA issued new regulations for evaluating hearing loss and 
diseases of the ears and other sense organs, effective June 
10, 1999. See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999). The new regulations were codified at 38 C.F.R. §§ 4.85 
- 4.87a (1999).

Regarding the veteran's claim for an increased rating for 
bilateral hearing loss, the pertinent regulatory amendments 
did not result in any substantive changes relevant to this 
appeal. Essentially, the old and new regulations for 
evaluating disability from a hearing loss disorder are 
identical. See 64 Fed. Reg. 25,202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation). Since the old 
and new set of rating criteria are essentially identical, it 
is determined that neither the old nor the new set of rating 
criteria are more favorable to the veteran's claim.

Under the new regulations, the title of Table VI was changed 
from "Numeric Designations of Hearing Impairment" (38 C.F.R. 
§ 4.87 (1998)) to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination" (38 C.F.R. § 4.85 (1999)). Moreover, Table 
VII reflects that hearing loss is now rated under a single 
Code, that being Diagnostic Code 6100, regardless of the 
percentage of disability.

Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that some veterans 
experience. See 64 Fed. Reg. 25,203 (May 11, 1999). Under 38 
C.F.R. § 4.86(a), if puretone thresholds at each of the 1000, 
2000, 3000, and 4000 Hertz frequencies are 55 dB's or more, 
an evaluation could be based upon either Table VI or Table 
VIa, whichever results in a higher evaluation. In addition, 
under section 4.86(b), when a puretone threshold is 30 dB or 
less at 1000 Hertz, and is 70 dB or more at 2000 Hertz, an 
evaluation could also be based either upon Table VI or Table 
VIa, whichever results in a higher evaluation.

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85. Under the criteria, evaluations of 
hearing loss range from noncompensable to 100 percent, based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second. See 38 C.F.R. § 4.85(a) and 
(d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100. 
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. See Acevedo- Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test. The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test. The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test. The numeric designation of impaired 
efficiency (I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear. The same procedure will be followed for the other ear. 
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

The evidence shows that the veteran's bilateral hearing loss 
condition was noticeably worse before he underwent the 
stapedectomy procedure of his right ear on October 29, 2002. 
The surgical procedure was reported to be a success and 
dramatically improved the veteran's bilateral hearing. 
Audiological evaluations prior to the procedure and following 
the procedure substantiate this noted change.

Shortly prior to the stapedectomy surgical procedure, the 
veteran hearing loss was recorded in October 2002 at its 
worse at an average puretone threshold of 90 decibels for the 
right ear and 57.5 for the left ear. Speech audiometry scores 
were 80 percent for the right ear and 100 percent for the 
left ear. 

Pursuant to 38 C.F.R. § 4.86 (a) however, it is noted that 
the October 2002 results indicated that the veteran had 
puretone thresholds of 55 dB's or more at each of the 1000, 
2000, 3000, and 4000 Hertz frequencies in the right ear. Thus 
under § 4.86, the Roman numeral designation for hearing 
impairment will be determined from either Table VI or Table 
VIa, whichever results in the higher numeral, and each ear 
will be evaluated separately. When his right ear is evaluated 
for the average puretone threshold of 90 decibels using Table 
VIa, the result is a score of "VIII." It is also noted that 
the veteran did not have puretone threshold at 30 dB or less 
at 1000 Hertz and 70 Db or more at 2000 Hertz. Accordingly, 
an evaluation is not proper under Table VIa pursuant to 38 
C.F.R. § 4.86 (b).

For the left ear, the worst average puretone threshold was 
recorded in October 2002 at 57.5 decibels (58 decibels will 
be used). As the speech recognition test scores have 
materially fluctuated, benefit of the doubt will be given and 
the previously recorded score of 90 percent will be applied. 
Application of these scores to table VI results in 
designation of "III" for the left ear.

Thus, when the designations of "VIII" for the poorer right 
ear and "III" for the better left ear due to impaired 
hearing are applied to Table VII, the percentage evaluation 
for hearing impairment is 20 percent, under Diagnostic Code 
6100, for the period prior to the stapedectomy surgery.

Following the surgical procedure, the veteran's bilateral 
hearing loss disability experienced marked improvement. In 
March 2004, the average puretone threshold for the right ear 
was recorded at 48.75 decibels, and for the left ear it was 
56.25. Speech recognition scores were 96 percent for the 
right ear and 92 percent for the left ear. Application of 
these scores to table VI results in designation of "I" for 
the right ear and "I" for the left ear. When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment does not 
warrant an increase in excess of 10 percent, under Diagnostic 
Code 6100.

It needs to be emphasized that the assignment of disability 
ratings for hearing impairment is derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet.App. 345 (1992).

Despite the veteran's contentions, he is not a medical 
professional who can make a medical diagnosis on his 
condition. As a lay person, the veteran is competent to 
describe his symptoms, however, he is not competent to make a 
medical diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Thus the evidence of record indicates that a higher 20 
percent evaluation is warranted for the period prior to the 
stapedectomy procedure on October 29, 2002, but does not 
indicate that the veteran's service connected bilateral 
hearing loss disability has resulted in audiological 
evaluation results supporting a higher evaluation for the 
period after the surgery, beginning October 29, 2002. For the 
period, beginning October 29, 2002, his disability is 
adequately compensated by the current 10 percent evaluation. 
There is no evidence to warrant any additional disability 
based on the criteria. 

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in his statements that he believes his disability warrants a 
higher rating, he has not provided medical evidence 
demonstrating his manifestations warrant a higher rating 
under the schedular criteria. 
 
In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected disability. The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability. 38 
C.F.R. § 3.321(b)(1) (2004). Rather, the record shows that 
the manifestations of the service-connected disability are 
those contemplated by the regular schedular standards. It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1 (2004). Absent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1) (2004).


ORDER

1.	For the period preceding October 29, 2002, entitlement to 
a rating of 20 percent for bilateral hearing loss is granted.

2.	For the period, beginning October 29, 2002, entitlement to 
a rating in excess of 10 percent for bilateral hearing loss 
is denied.




	                        
____________________________________________
	G.H. Shufelt         
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


